Citation Nr: 0515399	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  97-29 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.  

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for thrombophlebitis.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1971 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  
The veteran subsequently perfected this appeal.  

In July 2000, the Board in pertinent part determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for hepatitis, and denied the 
veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 
for thrombophlebitis.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2001, the Appellee filed an Unopposed 
Motion to Remand and to Stay Proceedings.  In March 2001, the 
Court vacated the Board's decision and remanded the case.  In 
August 2001, the Board remanded the case for additional 
development.  

In April 2002, the RO sent the veteran a letter advising him 
that his attorney, James Stanley, was no longer authorized to 
represent claimants for benefits before VA.  The veteran was 
informed that Mr. Stanley was removed as his representative 
and that he could continue his appeal without representation 
or select another representative.  The veteran did not 
appoint a new representative.  

In October 2002, the Board again denied the benefits sought 
on appeal.  The veteran subsequently appealed this decision.  
In May 2003, the parties filed a Joint Motion for Partial 
Remand.  In an Order also dated in May 2003, the Court 
vacated those portions of the October 2002 Board decision 
that denied the two issues listed above and remanded the 
matter for readjudication.  The appeal as to remaining issues 
was dismissed.  

The issue of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for thrombophlebitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In December 1988, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hepatitis.  The veteran did not appeal this 
decision within one year of being notified.  

2.  Evidence submitted since the December 1988 RO decision 
includes an April 2002 VA examination report showing a 
current diagnosis of hepatitis C.  This evidence is new and 
may be considered to bear directly and substantially upon the 
merits of the veteran's claim for service connection.  

3.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
reopened claim for service connection for hepatitis.  

4.  Service medical records include a diagnosis of viral 
hepatitis, not in the line of duty, and due to the veteran's 
willful misconduct; competent medical evidence of record 
indicates the veteran's hepatitis C is etiologically related 
to his intravenous (IV) drug abuse.  


CONCLUSIONS OF LAW

1.  The December 1988 RO decision is final.  See 38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) 
(currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004)).

2.  New and material evidence has been submitted since the 
final December 1988 RO decision and the claim of entitlement 
to service connection for hepatitis is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

3.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  In light of the favorable decision to reopen the 
veteran's claim for service connection for hepatitis, the 
Board concludes that no further development pursuant to the 
VCAA is required with respect to the new and material issue.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In December 1974, the RO denied service connection for 
hepatitis, essentially finding there was no evidence of 
hepatitis on examination.  In December 1988, the RO 
determined that new and material evidence had not been 
submitted to establish service connection for hepatitis and 
therefore, the veteran's claim was not reopened.  The veteran 
did not appeal this decision within one year of being 
notified and it is final.  See 38 U.S.C. § 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) (currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004)).

In March 1996, the veteran again claimed entitlement to 
service connection for residuals of hepatitis.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002).  

The regulation pertaining to claims to reopen, 38 C.F.R. 
§ 3.156, was amended during the course of this appeal.  The 
amendment, however, applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's claim to reopen was filed prior to that date 
and the amended regulation does not apply.  

Under the applicable criteria, new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  In determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
since the last time the claim was denied on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Relevant evidence of record at the time of the December 1988 
RO decision included the veteran's service medical records, 
VA hospital and treatment records, and a VA examination 
report dated in November 1974.  

Service medical records show that the veteran was admitted to 
the hospital in September 1972 with a history of fatigue, 
abdominal pain, generalized myalgia, dark urine, and malaise.  
The veteran denied exposure to hepatitis, but admitted to 
using heroin intravenously.  Diagnosis was viral hepatitis, 
HAA negative, due to self-administered drugs.  It was noted 
that the disease was not incurred in the line of duty and was 
due to the veteran's own misconduct.  Examination for 
separation in November 1973 was negative for any diagnosis of 
hepatitis or any residuals thereof.  

The veteran underwent a VA examination in November 1974.  He 
reported that he developed hepatitis in 1972 from use of IV 
drugs.  There was no evidence of jaundice and the liver was 
not palpable.  Diagnosis was (1) history of drug abuse while 
in service; and (2) history of infectious hepatitis due to 
diagnosis #1.  

VA hospital summaries dated in May 1987 and April 1988 show 
admissions for substance abuse.  The veteran was admitted in 
July 1988 for a fever of unknown origin.  Hepatitis studies 
showed evidence of past disease but no active hepatitis.  
Liver/spleen scan was normal.  The veteran was admitted in 
October 1988 with a primary diagnosis of deep venous 
thrombosis.  Past medical history noted the veteran was a 
hepatitis B carrier in 1972.  The hepatitis-B surface antigen 
was reported as weakly reactive; however, a confirmed 
diagnosis was not noted.  

In summary, evidence of record at the time of the December 
1988 rating decision showed that the veteran had hepatitis 
during service that was attributed to IV drug abuse and was 
not considered in the line of duty.  VA records noted a 
history of hepatitis, but did not indicate a current 
diagnosis.  

Additional evidence has been submitted since the final 1988 
rating decision including a private medical statement dated 
in December 1999 and a VA examination report dated in April 
2002.  

The December 1999 private medical statement indicates the 
veteran contracted hepatitis C during service in Germany 
"which was attributed to dirty mess lists and paper plates 
were used."  The April 2002 VA examination report indicates 
the veteran's history was suggestive of hepatitis A, B, and 
C.  Appropriate diagnostic tests were ordered and diagnoses 
included hepatitis C.  

The above evidence is considered new as it was not previously 
considered.  The Board also finds the cited evidence to be 
material because it indicates the veteran has a current 
diagnosis of hepatitis C and appears to suggest the veteran's 
hepatitis C was incurred in service.  The Board notes that in 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Thus, it is the 
Board's view that this evidence may be considered to bear 
directly and substantially upon the specific matter under 
consideration and to be of such significance that it must be 
considered together with all of the evidence to fairly decide 
the merits of the veteran's claim.

Accordingly, the Board concludes the veteran has submitted 
evidence that is new and material, and the claim for service 
connection for hepatitis is reopened.  
Since the veteran's claim for service connection has been 
reopened, the Board will address the merits of the claim.  On 
review, the Board concludes that the veteran is not 
prejudiced by its consideration of the service connection 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, 
it appears the RO has considered this case on the merits.  
The May 2002 supplemental statement of the case (SSOC) listed 
the issue as service connection for hepatitis C and informed 
the veteran that service connection for hepatitis C was 
denied since the condition neither neither occurred in nor 
was caused by service.  Second, as discussed below, the 
veteran has been advised of the evidence necessary to 
establish service connection.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

By letters dated in September 2001 and March 2004, VA 
notified the veteran of his and VA's respective obligations 
with regard to obtaining evidence.  Specifically, that VA was 
responsible for getting relevant records from any Federal 
agency and that VA would make reasonable efforts to get 
relevant records not held by a Federal agency.  He was 
advised that he must give enough information about the 
records so that VA could request them and was further 
informed that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  The September 
2001 letter requested that the veteran let VA know if he 
wanted it to try and obtain evidence and he was also 
requested to submit evidence in his possession.  He was 
informed that he could help with his claim by telling VA 
about any additional information or evidence.

The September 2001 letter advised the veteran of the evidence 
necessary to substantiate a claim for service connection.  
The May 2002 SSOC notified the veteran that service 
connection may be granted for disability which began in 
military service or was caused by some event or experience in 
service.  The March 2004 letter advised the veteran of the 
evidence necessary to substantiate his claim to reopen and in 
effect advised him of the evidence necessary to substantiate 
a claim for service connection.  Specifically, that the 
evidence must show "that the condition was incurred in or 
aggravated by [his] active military service."
 
The February 1997 statement of the case (SOC), the October 
1997 SSOC, the December 1998 SSOC, the February 2000 SSOC, 
the May 2002 SSOC, and the February 2005 SSOC collectively 
advised the veteran of the evidence of record and of the 
adjudicative actions taken.  The July 2000 Board decision 
cited to 38 C.F.R. § 3.301(a) and informed the veteran that 
direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty and not 
the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his abuse 
of drugs.  The October 2002 Board decision notified the 
veteran of 38 U.S.C.A. § 1110 and advised him that no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  First, it was legally impossible to give the notice 
prior to the initial adjudication of the claim to reopen and 
further, the veteran subsequently received content-complying 
notice and proper VA process as described above.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
See 38 C.F.R. § 3.159(c) (2004).  

The claims folder contains the veteran's service medical 
records, various VA medical records, and a private medical 
statement.  The veteran was provided an opportunity to 
present testimony at a RO hearing in May 1997.  A transcript 
of this hearing is associated with the claims folder.  The 
veteran was provided a VA examination in April 2002 and the 
examiner provided an opinion regarding the etiology of the 
veteran's hepatitis.  The veteran has not identified 
additional relevant VA or private medical evidence that needs 
to be obtained and he has not provided authorization for the 
release of additional evidence.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

The Board notes that direct service connection may be granted 
only when a disability was incurred or aggravated in the line 
of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of alcohol or drug abuse.  See 38 U.S.C.A. § 105(a) 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301 (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

Evidence of record shows that the veteran was treated for 
viral hepatitis during service, which was determined not in 
the line of duty and due to willful misconduct.  VA 
examination in April 2002 reported a diagnosis of hepatitis 
C.  The examiner stated that hepatitis A was usually 
transmitted via contaminated food and fecal to oral 
contamination, which would be consistent with the hepatitis 
that the veteran developed during service.  Hepatitis B and C 
are blood-borne type of transmission and "certainly, [the 
veteran] used IV drugs in service and that would be a 
reasonable etiology of his current hepatitis, although he has 
abused drugs for a long time since then also."  

At the May 1997 RO hearing, the veteran testified that he had 
hepatitis B during service and that he was told it was from 
dirty mess kits.  As discussed, this testimony is not 
consistent with the information contained in the service 
medical records.  The Board acknowledges the veteran's 
contentions that his current hepatitis is related to service, 
but notes the veteran is not competent to provide a medical 
etiology opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board also acknowledges the December 1999 medical 
statement that appears to suggest a relationship between the 
veteran's hepatitis C and contaminated food during service.  
This statement appears to be based solely on history reported 
by the veteran and it is not corroborated by contemporaneous 
service records, which clearly relate the veteran's hepatitis 
to IV drug use.  Further, any relationship between hepatitis 
C and contaminated food is unsupported by the medical 
evidence of record.  Thus, the Board does not consider this 
statement probative.

In summary, although there is evidence of hepatitis during 
service, service medical records clearly indicate it was due 
to the veteran's willful misconduct.  The veteran was using 
IV drugs during service and there is no indication of other 
risk factors for hepatitis C during service, such as a tattoo 
or blood transfusion.  Records subsequent to service reflect 
a long history of drug abuse.  The record contains evidence 
of a current diagnosis of hepatitis C but the preponderance 
of the evidence suggests this is due to the veteran's IV drug 
abuse.  

The veteran filed his claim to reopen service connection for 
hepatitis in March 1996.  The law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a claimant's abuse of 
alcohol or drugs for claims filed after October 31, 1990.  
The Court has held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, service connection for 
hepatitis C is denied.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for hepatitis, the appeal is granted.  

Service connection for hepatitis C is denied.  


REMAND

The veteran contends he developed thrombophlebitis as a 
result of VA treatment and he is claiming entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151.  
 
The Board notes that 38 U.S.C.A. § 1151 was amended in 1997 
and the amended statute is not applicable to claims filed 
prior to its effective date of October 1, 1997.  See 
VAOPGCPREC 40-97 (Dec. 1997).  The veteran's claim was filed 
prior to October 1, 1997 and thus, the former criteria are 
for application.  The statute in effect at the time of the 
veteran's claim provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 38 
U.S.C. Chapter 31, awarded under any of the laws administered 
by VA, or as a result of having submitted to an examination 
under any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  38 
U.S.C.A. § 1151 (West 1991); see 38 C.F.R. § 3.358 (2004).  

The May 2003 Joint Motion for Partial Remand indicated that 
the veteran had not been notified of the information and 
evidence necessary to substantiate his § 1151 claim.  In 
November 2003, the Board remanded this case for further VCAA 
compliance with instructions to inform the veteran of the 
type of evidence required from him and what evidence VA would 
obtain in order to substantiate his claim.  In March 2004, 
the AMC sent the veteran a letter purporting to advise him of 
the evidence necessary to substantiate his § 1151 claim.  On 
review, it appears that the veteran was advised of both the 
former and the revised criteria and it is not clear which 
criteria apply to his claim.  The Board considers this 
misleading in that it suggests the veteran must submit 
evidence showing the cause of additional disability was 
"carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department."  

The Board regrets the delay occasioned by another remand, 
however, in order to ensure that the duty to notify with 
respect to this claim is satisfied, this case is REMANDED as 
follows:

1.  The RO should send the veteran a 
letter notifying him of the evidence 
necessary to substantiate his claim for 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for thrombophlebitis.  The 
veteran's claim for compensation under 
38 U.S.C.A. § 1151 was filed prior to 
October 1, 1997 and the veteran should be 
informed of the laws and regulations 
pertaining to claims filed prior to that 
date.  The veteran should be further 
advised of the information and evidence 
he is responsible for providing; of the 
information and evidence VA will attempt 
to obtain; and he should be requested to 
provide any evidence in his possession 
that pertains to his claim.

2.  Upon completion of the requested 
development, and any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for benefits pursuant to 38 U.S.C.A. 
§ 1151 for thrombophlebitis.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC), which 
includes the applicable laws and 
regulations.  An appropriate period of 
time should be allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


